     Case 3:20-cv-02432-JLS-BLM Document 15 Filed 02/08/21 PageID.352 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    HA NGUYEN                                         Case No.: 20-cv-2432 JLS (BLM)
12                                                      ORDER VACATING HEARING
                                       Plaintiff,
13
      v.                                                (ECF No. 9)
14
      BMW OF NORTH AMERICA, LLC; and
15    DOES 1 to 10
16
                                     Defendant.
17
18
19         Presently before the Court is Plaintiff Ha Nguyen’s Motion to Remand. (ECF No.
20   9.) On its own motion, the Court VACATES the hearing scheduled for February 11, 2021
21   at 1:30 p.m. and takes the matter under submission without oral argument pursuant to Civil
22   Local Rule 7.1(d)(1).
23         IT IS SO ORDERED.
24   Dated: February 8, 2021
25
26
27
28
                                                    1

                                                                              20-cv-2432 JLS (BLM)
